   

IN THE UNITED STATES DISTRICT COURT OCT 3 1 20M

FOR THE DISTRICT OF MONTANA Clerk, US District Court
istrict Of Montana
BILLINGS DIVISION Billings

UNITED STATES OF AMERICA, CR 19-27—BLG—DLC

Plaintiff,
vs. ORDER
MONWELL DWIGHT BOOTH,

Defendant.

 

 

The Court entered judgment in this matter on October 30, 2019. It has come
to the Court’s attention that the written judgment omitted the page imposing
monetary payments. As stated in open court, the Defendant is required to pay

$100 special assessment fee.

Accordingly, IT IS ORDERED that a corrected judgment shall be prepared,
pursuant to Federal Rule of Criminal Procedure Rule 36, to correct the clerical

order.

DATED this 31 Stay of October, 201

wt. aatiage

Dana L. Christensen, Chief District Judge
United States District Court
